Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s reasons for allowance
Claims 1 and 4-11 are allowed over prior art of record.
 	The following is an examiner's statement of reasons for allowance: 
  	  For Claim 1 the closest prior art of record US 20110079370 teaches a heat sink with a base which at least two ribs are arranged, with an outer contour, which, as viewed along an imagined sectional plane, follows a contour curve, which can be described in at least one section by means of a contour function , wherein a fundamental course is formed from a first superposition of a base function  and a fundamental function and the contour function is formed from a second superposition of the fundamental course and a superposition function, wherein the first superposition takes place in that the functional course of the base function forms an axis of a curved coordinate system of the fundamental function, and the second superposition takes place in that the functional course of the fundamental function forms an axis of a curved coordinate system of the superposition function, wherein the base function has a straight course, and the fundamental function has a straight course whereas US 20140345136 teaches the shape of the heat dissipation shape that has a triangular profile which is of a tapered shape being narrow on tape and spreads out in the bottom and Franz US 20130327513 teaches the heat dissipation plate has saw and combinations thereof (claim 12 of Franz). 
However, the prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “wherein the contour function also describes two opposite sides of the outer contour of the heat sink, which have a spacing with respect to one another, and the superposition function has a periodic course with a superposition period length and wherein the superposition period length is at most a third as long as the spacing”.
  	Claims 4-11 are allowable because of their dependency status from claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875